Name: Commission Regulation (EC) No 1576/98 of 22 July 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  agricultural structures and production;  marketing;  Europe
 Date Published: nan

 Avis juridique important|31998R1576Commission Regulation (EC) No 1576/98 of 22 July 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 206 , 23/07/1998 P. 0015 - 0016COMMISSION REGULATION (EC) No 1576/98 of 22 July 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6(3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, France has sent the Commission an application for the registration of a name as a geographical indication;Whereas, pursuant to Article 6(1) of that Regulation, that application was found to meet all the requirements laid down therein, and in particular to contain all the information required pursuant to Article 4 thereof;Whereas, for the name given in the Annex hereto, no statement of objection was made to the Commission pursuant to Article 7 of that Regulation following its publication in the Official Journal of the European Communities (3);Whereas the name should therefore be entered in the 'Register of protected designation of origin and protected geographical indications` and hence be protected throughout the Community as a protected geographical indication;Whereas the Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 1265/98 (5),HAS ADOPTED THIS REGULATION:Article 1 The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the 'Register of protected designation of origin and protected geographical indications` provided for in Article 6(3) of Regulation (EEC) No 2081/92 as a protected geographical indication (PGI).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 336, 7. 11. 1997, p. 4.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 175, 19. 6. 1998, p. 7.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY AND INTENDED FOR HUMAN CONSUMPTION Fruit and vegetables: FRANCE - Lentilles vertes du Berry (PGI)